*826MEMORANDUM **
Cayetano Antonio-Cruz appeals a district judge’s application of a 16-level enhancement under U.S.S.G. § 2L1.2(b)(l)(A)(ii) for his prior involuntary manslaughter conviction.
We have carefully examined the South Carolina cases cited by counsel in their 28(j) letters. Considering the requirement in Gonzales v. Duenas-Alvarez1 that the crime be a realistic instead of theoretical possibility, South Carolina involuntary manslaughter2 fits within the generic definition of manslaughter.3 The distinction between the two statutes is one of word choice, not a “meaningful distinction” between the application of the two provisions.4
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Gonzales v. Duenas-Alvarez, 549 U.S. 183, 127 S.Ct. 815, 822, 166 L.Ed.2d 683 (2007).


. S.C.Code § 16-3-60; State v. Crosby, 355 S.C. 47, 584 S.E.2d 110, 112 (2003).


. See Taylor v. United States, 495 U.S. 575, 598, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990); United States v. Gonzalez-Perez, 472 F.3d 1158, 1161 (9th Cir.2007).


. See United States v. Velasquez-Reyes, 427 F.3d 1227, 1230 (9th Cir.2005).